DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is being examined under the claims filed on 06/30/2022.
Claims 1, 6, 10, 11, 15, 16, and 18 are amended.
Claim 5 is canceled.
Claims 1-4 and 6-19 are rejected.
Claims 1-4 and 6-19 are pending.

Response to Arguments
In reference to rejections under 35 USC § 101
Applicant asserts that claimed invention provides just such an improvement in the relevant technological field and thus demonstrates integration into a practical application.
Examiner respectfully disagrees. As evidenced by Michael Phi in “Illustrated Guide to Recurrent Neural Networks” and in the reference cited of Michael Lamport Commons, the claim recites an abstract idea and no improvements to a technological field. The claims are  directed to the abstract idea as mentioned in the rejection below, with the use of a generic computer using a known process of a recurrent neural network.
Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.

In reference to rejections under 35 USC § 103
Applicant’s arguments with respect to claim(s) 1-4 and 6-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In reference to rejections under 35 USC § 112
Applicant’s arguments with respect to 35 USC § 112 have been withdrawn in view of amendments.

Claim Rejections - 35 USC § 101 – Signal per se
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim is directed to a signal per se.
In reference to claim 10. A “non-transient computer readable medium” is not defined as to exclude a signal per se. The term “non-transient” is not the same as non-transitory. Examiner suggest using the term non-transitory.
	
Claim Rejections - 35 USC § 101 – Abstract Idea
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-19  are rejected under 35 U.S.C. 101 for containing an abstract idea without significantly more. 
Regarding Claim 1:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is a process. 
Step 2A – Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites abstract ideas:
“comparing the prediction probability for the specific classification with a predetermined threshold value;” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Step 2A – Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional elements: 
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, there are no additional elements that amount to significantly more than the judicial exception.
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).

Regarding Claim 2:
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a recurrent neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 3:
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the input data comprise training data which have been used for training the neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 4:
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprises a number of position indicators for indicating a target entity in the input data” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 6:
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim recites further abstract ideas:
“the identifying the characteristic element in the provided input data comprises identifying a number of added data elements which have been added in previous steps of providing input data” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 7:
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a neural network configured to perform a semantic analysis” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 8:
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprise semantic data, in particular words or phrases” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 9:
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 1 which included an abstract idea (see rejection for claim 1). This claim merely recites a further limitation on the “characteristic element of the input data” whose limitation was directed to a mental process. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the characteristic element in the input data comprises a representative pattern responsible for a decision making of the neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 10:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is a product. 
Step 2A – Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites abstract ideas:
“comparing the prediction probability for the specific classification with a predetermined threshold value;” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Step 2A – Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional elements: 
“A computer program product, comprising a non-transient computer readable medium containing program instructions for causing a computer to perform a method of:” – This limitation is directed to using a generic computer as a tool (see MPEP 2106.04(d)).
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” – The usage of a “neural network” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, there are no additional elements that amount to significantly more than the judicial exception.
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).

Regarding Claim 11:
Step 1 – Is the claim to a process, machine, manufacture or composition of matter?
Yes, the claim is a product. 
Step 2A – Prong 1 – Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Yes, the claim recites abstract ideas:
“comparing the prediction probability for the specific classification with a predetermined threshold value;” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
“and identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value.” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Step 2A – Prong 2 – Does the claim recite additional elements that integrate the judicial exception into a practical application?
No, there are no additional elements that integrate the judicial exception into a practical application. The additional elements: 
“a processor configured for successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” – The usage of a “neural network” and “processor” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).
“and for receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” – The usage of a “neural network” and “analyzing unit” in this limitation is merely using a generic computer as a tool (see MPEP 2106.04(d)).

Step 2B - Does the claim recite additional elements that amount to significantly more than the judicial exception?
	No, there are no additional elements that amount to significantly more than the judicial exception.
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” – This limitation is directed to receiving or transmitting data over a network. The courts (as per Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362) have recognized receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (see MPEP 2106.05(d) II.).

Regarding Claim 12:
Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a recurrent neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 13:
Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the input data comprise training data which have been used for training the neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 14:
Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “input data” whose limitation was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprises a number of position indicators for indicating a target entity in the input data” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 15:
Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “add a further element of input data to previously provided input data” which was directed to a well-understood, routine, conventional activity. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the stepwise providing of input data comprises adding a further element of input data to previously provided input data” is directed to insignificant extra-solution activity as it is mere data gathering. Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 16:
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim recites further abstract ideas:
“identify the characteristic element in the provided input data by identifying a number of added data elements which have been added in previous steps of providing input data” – This limitation is directed to the abstract idea of a mental process (including an observation, evaluation, judgment, opinion) which can be performed in the human mind, or by a human using pen and paper (see MPEP 2106.04(a)(2) III. C.).
Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 17:
Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the neural network comprises a neural network configured to perform a semantic analysis” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 18:
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “neural network” which was merely using a generic computer as a tool. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the set of input data comprise semantic data, in particular words or phrases” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Regarding Claim 19:
Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is dependent on claim 11 which included an abstract idea (see rejection for claim 11). This claim merely recites a further limitation on the “characteristic element of the input data” whose limitation was directed to a mental process. Thus, the judicial exception is not integrated into a practical application (see MPEP 2106.04(d) I.), failing step 2A Prong 2. The additional limitation “wherein the characteristic element in the input data comprises a representative pattern responsible for a decision making of the neural network” is merely generally linking the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under step 2B.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Michael Lamport Commons (hereinafter Commons) US 8775341 B1.
In reference to claim 1. Commons teaches a method for analyzing a neural network, the method comprising the steps of:
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses a recurrent neural network; wherein each time input data is successively provided to the recurrent neural network, the input data comprises all previously provided input data and an additional data element);
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses the output of the recurrent neural network comprises a prediction probability for a specific classification; see at least unsupervised learning which explicitly discloses the probability and clustering);
“comparing the prediction probability for the specific classification with a predetermined threshold value” (Commons in at least Fig. 6 and Col. 43 lines 28-50 discloses “The cognitive noise vector is provided to a decision logic 324 that decides whether the cognitive noise vector exceeds a threshold. If the cognitive noise vector exceeds a threshold, it is concluded that the message is likely spam because there are many non-words and spelling mistakes. Thus, spam flag 350 is raised”. Examiner notes that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam); and
“identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data).

In reference to claim 2. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the neural network comprises a recurrent neural network” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses a recurrent neural network).

In reference to claim 3. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the input data comprise training data which have been used for training the neural network” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses using the input data to train and retrain the neural network).

In reference to claim 4. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the set of input data comprises a number of position indicators for indicating a target entity in the input data” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data. Examiner notes that the broadest reasonable interpretation for a “number of position indicators for indicating a target entity in the input data” is pattern in the input data).

In reference to claim 6. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the identifying the characteristic element in the provided input data comprises identifying a number of added data elements which have been added in previous steps of providing input data” (Commons in at least Col. 32 lines 21-43 discloses “It is therefore understood that the present system and method extends prior techniques by, for example, implementing new methods to achieve useful results, and/or to employ a new processing architecture which exploits both recognized patterns and latent or unrecognized patterns, in a hierarchical stacked network, with at least a portion of the communication between layers comprising non-arbitrary organizations of actions, e.g., information dependent on recognized patterns, which are of a type expected by an adjacent network” and “By specifically providing pathways for dealing with new or unexpected patterns of data, or interesting noise, the system is able to dynamically respond to its environment, and learn. The learning may be represented by internal modifications of neural networks based on feedback or feedforward signals, or through use of a knowledge base, which, for example, can be processed, in whole or in part, using explicit rules”. Examiner notes that the broadest reasonable interpretation for a “number of added data elements which have been added in previous steps of providing input data” is new, latent, unrecognized, or unexpected patterns of data).

In reference to claim 7. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the neural network comprises a neural network configured to perform a semantic analysis” (Commons in at least Abstract, Col. 26 line 62 to Col. 28 line 33, Col. 30 lines 20-56, Col. 31 lines 20-53, and Col. 32 lines 1-20 discloses “The set of expected words should have semantic attributes”. Examiner notes that there are many other sections disclosing this limitation).

In reference to claim 8. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the set of input data comprise semantic data, in particular words or phrases” (Commons in at least Abstract, Col. 26 line 62 to Col. 28 line 33, Col. 30 lines 20-56, Col. 31 lines 20-53, and Col. 32 lines 1-20 discloses “The set of expected words should have semantic attributes”. Examiner notes that there are many other sections disclosing this limitation).

In reference to claim 9. Commons teaches the method of claim 1 (as mentioned above), wherein:
“the characteristic element in the input data comprises a representative pattern responsible for a decision making of the neural network” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data).

In reference to claim 10. Commons teaches a computer program product, comprising a non-transient computer readable medium containing program instructions (Commons in at least Fig. 4) for causing a computer to perform a method of:
“successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses a recurrent neural network; wherein each time input data is successively provided to the recurrent neural network, the input data comprises all previously provided input data and an additional data element);
“receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses the output of the recurrent neural network comprises a prediction probability for a specific classification; see at least unsupervised learning which explicitly discloses the probability and clustering);
“comparing the prediction probability for the specific classification with a predetermined threshold value” (Commons in at least Fig. 6 and Col. 43 lines 28-50 discloses “The cognitive noise vector is provided to a decision logic 324 that decides whether the cognitive noise vector exceeds a threshold. If the cognitive noise vector exceeds a threshold, it is concluded that the message is likely spam because there are many non-words and spelling mistakes. Thus, spam flag 350 is raised”. Examiner notes that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam); and
“identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data).

In reference to claim 11. Commons teaches a system for analyzing a neural network, the system comprising:
“a processor configured for successively providing input data to the neural network, wherein each time input data is successively provided to the neural network the input data comprises all previously provided input data and an additional data element” (Commons in at least Fig. 4, Fig. 13, and Col. 3 line 20 to Col. 4 line 67 discloses a recurrent neural network; wherein each time input data is successively provided to the recurrent neural network, the input data comprises all previously provided input data and an additional data element), and
“for receiving an output of the neural network in response to the provided input data, said output comprising a prediction probability for a specific classification” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses the output of the recurrent neural network comprises a prediction probability for a specific classification; see at least unsupervised learning which explicitly discloses the probability and clustering),
“comparing the prediction probability for the specific classification with a predetermined threshold value” (Commons in at least Fig. 6 and Col. 43 lines 28-50 discloses “The cognitive noise vector is provided to a decision logic 324 that decides whether the cognitive noise vector exceeds a threshold. If the cognitive noise vector exceeds a threshold, it is concluded that the message is likely spam because there are many non-words and spelling mistakes. Thus, spam flag 350 is raised”. Examiner notes that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam), and
“identifying a characteristic element in the provided input data, if the prediction probability for the specific classification exceeds the predetermined threshold value” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data).

In reference to claim 12. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the neural network comprises a recurrent neural network” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses a recurrent neural network).

In reference to claim 13. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the input data comprise training data which have been used for training the neural network” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses using the input data to train and retrain the neural network).

In reference to claim 14. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the set of input data comprises a number of position indicators for indicating a target entity in the input data” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data. Examiner notes that the broadest reasonable interpretation for a “number of position indicators for indicating a target entity in the input data” is pattern in the input data).

In reference to claim 15. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the processor is configured to add a further element of input data to previously provided input data” (Commons in at least Fig. 13 and Col. 3 line 20 to Col. 4 line 67 discloses a recurrent neural network; wherein each time input data is successively provided to the recurrent neural network, the input data comprises all previously provided input data and an additional data element).

In reference to claim 16. Commons teaches the system of claim 15 (as mentioned above), wherein:
“the processor is configured to identify the characteristic element in the provided input data by identifying a number of added data elements which have been added in previous steps of providing input data” (Commons in at least Col. 32 lines 21-43 discloses “It is therefore understood that the present system and method extends prior techniques by, for example, implementing new methods to achieve useful results, and/or to employ a new processing architecture which exploits both recognized patterns and latent or unrecognized patterns, in a hierarchical stacked network, with at least a portion of the communication between layers comprising non-arbitrary organizations of actions, e.g., information dependent on recognized patterns, which are of a type expected by an adjacent network” and “By specifically providing pathways for dealing with new or unexpected patterns of data, or interesting noise, the system is able to dynamically respond to its environment, and learn. The learning may be represented by internal modifications of neural networks based on feedback or feedforward signals, or through use of a knowledge base, which, for example, can be processed, in whole or in part, using explicit rules”. Examiner notes that the broadest reasonable interpretation for a “number of added data elements which have been added in previous steps of providing input data” is new, latent, unrecognized, or unexpected patterns of data).

In reference to claim 17. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the neural network comprises a neural network configured to perform a semantic analysis” (Commons in at least Abstract, Col. 26 line 62 to Col. 28 line 33, Col. 30 lines 20-56, Col. 31 lines 20-53, and Col. 32 lines 1-20 discloses “The set of expected words should have semantic attributes”. Examiner notes that there are many other sections disclosing this limitation).

In reference to claim 18. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the processor is configured to provide input data comprising semantic data, in particular words or phrases” (Commons in at least Abstract, Col. 26 line 62 to Col. 28 line 33, Col. 30 lines 20-56, Col. 31 lines 20-53, and Col. 32 lines 1-20 discloses “The set of expected words should have semantic attributes”. Examiner notes that there are many other sections disclosing this limitation).

In reference to claim 19. Commons teaches the system of claim 11 (as mentioned above), wherein:
“the characteristic element in the input data comprises a representative pattern responsible for a decision making of the neural network” (Commons in at least Col. 21 line 62 to Col. 23 line 33 discloses identifying patterns in the input data used to train and retrain the neural network. As mentioned above, Commons discloses in at least in at least Fig. 6 and Col. 43 lines 28-50 that the output of the neural network is compared to a threshold, if it exceeds the threshold the input is classified as spam; in other words the neural network identifies pattern in the input data).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viker A. Lamardo whose telephone number is (571)270-5871. The examiner can normally be reached Mon. - Fri. 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo can be reached on (571)272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKER A LAMARDO/Primary Examiner, Art Unit 2126